Management’s Discussion & Analysis of Financial Condition & Results of Operations The following discussion and analysis should be read in conjunction with the Consolidated Financial Statements and the notes relating thereto included herein. When necessary, reclassifications have been made to prior period’s data for purposes of comparability with current period presentation. Critical Accounting Policies and Estimates “Management’s Discussion and Analysis of Financial Condition and Results of Operations” is based upon the Company’s Consolidated Financial Statements, which have been prepared in accordance with U.S. generally accepted accounting principles. The preparation of these financial statements requires the Company to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses. Note 1 to the Company’s Audited Consolidated Financial Statements for the year ended December 31, 2008, contains a summary of the Company’s significant accounting policies. Management believes the Company’s policies with respect to the methodology for the determination of the allowance for loan losses, income taxes, servicing assets, cash flow hedges and other-than-temporary impairment on securities involves a higher degree of complexity and requires management to make difficult and subjective judgments, which often require assumptions or estimates about highly uncertain matters. Changes in these judgments, assumptions or estimates could materially impact results of operations. These critical policies are periodically reviewed with the Audit Committee and the Board of Directors. Allowance for Loan Losses The provision for loan losses is based upon management’s evaluation of the adequacy of the allowance for loan losses, including an assessment of known and inherent risks in the portfolio, giving consideration to the size and composition of the loan portfolio, actual loan loss experience, level of delinquencies, detailed analysis of individual loans for which full collectability may not be assured, the existence and estimated net realizable value of any underlying collateral and guarantees securing the loans, and current economic and market conditions.Although management uses the best information available, the level of the allowance for loan losses remains an estimate, which is subject to significant judgment and short-term change.Various regulatory agencies, as an integral part of their examination process, periodically review the Company’s allowance for loan losses.Such agencies may require the Company to make additional provisions for loan losses based upon information available to them at the time of their examination.Furthermore, the majority of the Company’s loans are secured by real estate.Accordingly, the ability to collect a substantial portion of the carrying value of the Company’s loan portfolio is susceptible to changes in local real estate market conditions and may be adversely affected should real estate values continue to decline.Future adjustments to the allowance for loan losses may be necessary due to economic, operating, regulatory andother conditions beyond the Company’s control. Income Taxes The Company accounts for income taxes according to the asset and liability method.Under this method, deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax basis.Deferred tax assets and liabilities are measured using the enacted tax rates applicable to taxable income for the years in which those temporary differences are expected to be recovered or settled.The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date.Valuation reserves are established against certain deferred tax assets when it is more likely than not that the deferred tax assets will not be realized.Increases or decreases in the valuation reserve are charged or credited to the income tax provision. When tax returns are filed, it is highly certain that some positions taken would be sustained upon examination by the taxing authorities, while others are subject to uncertainty about the merits of the position taken or the amount of the position that ultimately would be sustained.The benefit of a tax position is recognized in the financial statements in the period during which, based on all available evidence, management believes it is more likely than not that the position will be sustained upon examination, including the resolution of appeals or litigation processes, if any.The evaluation of a tax position taken is considered by itself and not offset or aggregated with other positions.Tax positions that meet the more likely than not recognition threshold are measured as thelargest amount of tax benefit that is more than 50 percent likely of being realized upon settlement with the applicable taxing authority.The portion of benefits associated with tax positions taken that exceeds the amount measured as described above is reflected as a 19 Annual Report Page 7 liability for unrecognized tax benefits in the accompanying balance sheet along with any associated interest and penalties that would be payable to the taxing authorities upon examination. Interest and penalties associated with unrecognized tax benefits are recognized in income tax expense on the income statement. For additional information on income taxes, see Note 16 to the Consolidated Financial Statements. Servicing Assets Servicing assets represent the allocated value of retained servicing rights on loans sold.Servicing assets are expensed in proportion to, and over the period of, estimated net servicing revenues.Impairment is evaluated based on stratifying the underlying financial assets by date of origination and term.Fair value is determined using prices for similar assets with similar characteristics, when available, or based upon discounted cash flows using market-based assumptions.Any impairment, if temporary, would be reported as a valuation allowance. For additional information on servicing assets, see Note 5 to the Consolidated Financial Statements. Derivative Instruments and Hedging Activities The Company uses derivative instruments, such as interest rate swaps, to manage interest rate risk.The Company recognizes all derivative instruments at fair value as either assets or liabilities in other assets or other liabilities.The accounting for changes in the fair value of a derivative instrument depends on whether it has been designated and qualifies as part of a hedging relationship.For derivatives not designated as an accounting hedge, the gain or loss is recognized in trading noninterest income. For those derivative instruments that are designated and qualify as hedging instruments, the Company must designate the hedging instrument, based on the exposure being hedged, as a fair value hedge, a cash flow hedge or a hedge of a net investment in a foreign operation.The Company does not have any fair value hedges or hedges of foreign operations. The Company formally documents the relationship between the hedging instruments and hedged item, as well as the risk management objective and strategy before undertaking a hedge.For hedging relationships in which effectiveness is measured, the Company formally assesses both at inception and on an ongoing basis, if the derivatives are highly effective in offsetting changes in fair values or cash flows of the hedged item.If it is determined that the derivative instrument is not highly effective as a hedge, hedge accounting is discontinued. For derivatives that are designated as cash flow hedges, the effective portion of the gain or loss on derivatives is reported as a component of other comprehensive income or loss.The change in fair value of any ineffective portion of the hedging derivative is recognized immediately in earnings. Hedge accounting discontinues when it is determined that the derivative no longer qualifies as an effective hedge; the derivative expires or is sold, terminated or exercised; or the derivative is no longer designated as a fair value or cash flow hedge or it is no longer probable that the forecasted transaction will occur by the end of the originally specified time period.If the Company determines that the derivative no longer qualifies as a cash flow or fair value hedge and therefore hedge accounting is discontinued, the derivative will continue to be recorded on the balance sheet at its fair value with changes infair value included in current earnings. For additional information on derivative instruments, see Note 12 to the Consolidated Financial Statements. Other-Than-Temporary Impairment Management evaluates securities for other-than-temporary impairment at least on a quarterly basis, and more frequently when economic or market concern warrants such evaluation.Consideration is given to (1) the length of time and the extent to which the fair value has been less than cost, (2) the financial condition and near-term prospects of the issuer, and (3) the intent and ability of the Company to retain its investment in the issuer for a period of time sufficient to allow for any anticipated recovery in fair value. For additional information on other-than-temporary impairment, see Note 4 to the Consolidated Financial Statements. Overview Unity Bancorp, Inc. (the “Parent Company”) is a bank holding company incorporated in New Jersey and registered under the Bank Holding Company Act of 1956, as amended. Its wholly-owned subsidiary, Unity Bank (the “Bank,” or when consolidated with the Parent Company, the “Company”) is chartered by the New Jersey Department of Banking and Insurance. The Bank provides a full range of commercial and retail banking services through theInternet and its sixteen branch offices located in Hunterdon, Middlesex, Somerset, Union and Warren counties in New Jersey and Northampton County in Pennsylvania. These services include the acceptance of demand, savings and time deposits and the extensionof consumer, real estate, Small Business Administration (“SBA”) and other commercial credits. Results of Operations The past year has been a period of unprecedented financial, credit and capital market stress.Everyday brought about more negative news reporting increased turmoil in the financial markets, corporate bankruptcies, layoffs, rising unemployment, etc.The economy was and remains under considerable stress today with the financial sector being hit the hardest.Factors such as lack of liquidity in the markets, continued fall-out from the subprime mortgage crisis, asset “fair market” value write-downs, capital adequacy concerns and credit quality 20 Annual Report Page 8 concerns have resulted in a lack of confidence by the markets in the financial industry this year. During the third quarter, this lack of confidence became so strained that Congress intervened with its Emergency Economic Stabilization Act (the “Act”) to address the dysfunctional markets. This Act authorized the Troubled Asset Relief Program (“TARP”) which provided capital to financial institutions and purchased troubled assets from institutions. The U.S. Department of Treasury’s Capital Purchase Program (“CPP”) authorized the Treasury to purchase newly issued preferred stock and common stock purchase warrants from financial institutions or their holding companies. In addition, the Act authorized the temporary increase in the FDIC insurance limit to $250 thousand from $100 thousand per account. The FDIC also implemented a program to insure all deposits held in noninterest-bearing transactional accounts, regardless of amount, at institutions which do not opt out of the program and which pay an additional assessment to the FDIC.
